Name: Council Regulation (EEC) No 1584/79 of 24 July 1979 fixing the amount of aid for cotton seed for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 79 Official Journal of the European Communities No L 189/ 17 COUNCIL REGULATION (EEC) No 1584/79 of 24 July 1979 fixing the amount of aid for cotton seed for the 1979/80 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to. Council Regulation (EEC) No 1516/71 of 12 July 1971 introducing a system of subsidies for cotton seed ( ! ), and in particular Article 1 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 1 of Regulation (EEC) No 1516/71 provides that the amount of aid be fixed annually for cotton seed produced within the Community so as to ensure a fair income for the producer, taking account of the market situation and forseeable market trends ; Whereas application of these criteria entails fixing the amount of aid at a level higher than that adopted for the 1978/79 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the amount of the aid for cotton seed as provided for in Article 1 of Regulation (EEC) No 1516/71 shall be 133*38 ECU per hectare . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS ( i ) OJ No L 160, 17. 7. 1971 , p . 1 . I2) OJ No C 93, 9 . 4. 1979, p. 49. (3) OJ No C 171 , 9 . 7. 1979, p . 1 .